

MDU RESOURCES GROUP, INC.
GROUP GENIUS INNOVATION PLAN




Article 1. Establishment, Purpose and Duration


1.1 Establishment of the Plan. MDU Resources Group, Inc., a Delaware corporation
(hereinafter referred to as the "Company"), hereby establishes an incentive plan
for employees, to be known as the "MDU Resources Group, Inc. Group Genius
Innovation Plan" (hereinafter referred to as the "Plan"), as set forth in this
document. The Plan permits the grant of nonqualified stock options (NQSOs),
stock appreciation rights (SARs), restricted stock, restricted stock units,
performance units, performance stock and other awards.


The Plan shall become effective on May 17, 2001 (the "Effective Date") and shall
remain in effect as provided in Section 1.3 herein.


1.2 Purpose of the Plan. The purpose of the Plan is to encourage employees to
share ideas for new business directions for the Company and to reward them when
the idea becomes profitable.


1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article 13 herein, until all Stock subject to it shall have been purchased or
acquired according to the Plan's provisions.




Article 2. Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when such meaning is intended, the initial letter of the word is
capitalized:


2.1 Award means, individually or collectively, a grant under the Plan of NQSOs,
SARs, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Stock or any other type of award permitted under Article 10 of the Plan.


2.2 Award Agreement means an agreement entered into by each Participant and the
Company, setting forth the terms and provisions applicable to an Award granted
to a Participant under the Plan.


2.3 Base Value of an SAR shall have the meaning set forth in Section 7.1 herein.


2.4 Board or Board of Directors means the Board of Directors of the Company.


2.5 Change in Control means the earliest of the following to occur:


(a) the public announcement by the Company or by any Person (which shall not
include the Company, any Subsidiary of the Company or any employee benefit plan
of the Company or of any Subsidiary of the Company) that such Person, who or
which, together with all Affiliates and Associates (within the meanings ascribed
to such terms in Rule 12b-2 of the Exchange Act) of such Person, shall be the
beneficial owner of twenty percent (20%) or more of the voting stock of the
Company then outstanding;


(b) the commencement of, or after the first public announcement of any Person to
commence, a tender or exchange offer the consummation of which would result in
any Person becoming the beneficial owner of voting stock aggregating thirty
percent (30%) or more of the then outstanding voting stock of the Company;


(c) the announcement of any transaction relating to the Company required to be
described pursuant to the requirements of Item 6(e) of Schedule 14A of
Regulation 14A under the Exchange Act;


(d) a proposed change in the constituency of the Board such that, during any
period of two (2) consecutive years, individuals who at the beginning of such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election or nomination for election by the
stockholders of the Company of each new Director was approved by a vote of at
least two-thirds (2/3) of the Directors then still in office who were members of
the Board at the beginning of the period; or


(e) any other event which shall be deemed by a majority of the Board to
constitute a "Change in Control."


2.6 Code means the Internal Revenue Code of 1986, as amended from time to time.


2.7 Committee means the committee, as specified in Article 3, appointed by the
Board to administer the Plan with respect to Awards.


2.8 Company means MDU Resources Group, Inc., a Delaware corporation, or any
successor thereto as provided in Article 15 herein.


2.9 Director means any individual who is a member of the Board of Directors of
the Company.


2.10  Disability means "permanent and total disability" as defined under Section
22(e)(3) of the Code.


2.11 Dividend Equivalent means, with respect to Stock subject to an Award, a
right to be paid an amount equal to dividends declared on an equal number of
outstanding shares of Stock.


2.12 Eligible Employee means an Employee who is eligible to participate in the
Plan, as set forth in Section 5.1 herein.


2.13 Employee means (i) any full-time or regularly-scheduled part-time employee
of the Company or a Subsidiary or (ii) any bargaining unit employee covered by a
collective bargaining agreement to which the Company or any of its Subsidiaries
is a party. Directors who are not otherwise employed by the Company or a
Subsidiary shall not be considered Employees for purposes of the Plan. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of employment.


2.14 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


2.15 Exercise Period means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.


2.16 Fair Market Value means the average of the high and low sale prices as
reported in the consolidated transaction reporting system, or, if there was no
such sale on the relevant date, then on the last previous day on which a sale
was reported.


2.17 Freestanding SAR means an SAR that is granted independently of any Option.


2.18 Nonqualified Stock Option or NQSO means an option to purchase Stock,
granted under Article 6 herein, which is not intended to be an incentive stock
option under Section 422 of the Code.


2.19 Option means a Nonqualified Stock Option.


2.20 Option Exercise Price means the price at which Stock may be purchased by a
Participant pursuant to an Option, as determined by the Committee and set forth
in the Option Award Agreement.


2.21 Participant means an Eligible Employee who has outstanding an Award granted
under the Plan.


2.22 Performance Period means the time period during which Performance
Unit/Performance Stock performance goals must be met.


2.23 Performance Stock means an Award described in Article 9 herein.


2.24 Performance Unit means an Award described in Article 9 herein.


2.25 Period of Restriction means the period during which the transfer of
Restricted Stock or Restricted Stock Units is limited in some way, as provided
in Article 8 herein.


2.26 Person shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, as used in Sections 13(d) and 14(d) thereof, including usage
in the definition of a "group" in Section 13(d) thereof.


2.27 Plan means the MDU Resources Group, Inc. Group Genius Innovation Plan.


2.28 Restricted Stock means an Award described in Article 8 herein.
 
2.29 Restricted Stock Unit means an Award described in Article 8 herein.


2.30 Securities Act means the Securities Act of 1933, as amended.


2.31 Stock means the common stock, $1.00 par value, of the Company.


2.32 Stock Appreciation Right or SAR means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one share of Stock.


2.33 Subsidiary means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of the corporations other
than the last corporation in the chain owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.


2.34 Tandem SAR means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
a share of Stock under the related Option (and when a share of Stock is
purchased under the Option, the Tandem SAR shall be similarly canceled).




Article 3. Administration


3.1 The Committee. The Plan shall be administered by the Compensation Committee
or by any other committee (the "Committee") appointed from time to time by, and
shall serve at the discretion of, the Board of Directors.


3.2 Authority of the Committee. The Committee shall have full power except as
limited by law, the Articles of Incorporation or the Bylaws of the Company,
subject to such other restricting limitations or directions as may be imposed by
the Board and subject to the provisions herein, to determine the Eligible
Employees to receive Awards; to determine the size and types of Awards; to
determine the terms and conditions of such Awards; to construe and interpret the
Plan and any agreement or instrument entered into under the Plan; to establish,
amend or waive rules and regulations for the Plan's administration; and (subject
to the provisions of Article 13 herein) to amend the terms and conditions of any
outstanding Award. Further, the Committee shall make all other determinations
which may be necessary or advisable for the administration of the Plan. As
permitted by law, the Committee may delegate its authorities as identified
hereunder.


3.3 Restrictions on Distribution of Stock and Stock Transferability.
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Stock or benefits under the Plan unless such delivery
would comply with all applicable laws (including, without limitation, the
Securities Act) and applicable requirements of any securities exchange or
similar entity and unless the Participant’s tax obligations have been satisfied
as set forth in Article 14. The Committee may impose such restrictions on any
Stock acquired pursuant to Awards under the Plan as it may deem advisable,
including, without limitation, restrictions to comply with applicable Federal
securities laws, with the requirements of any stock exchange or market upon
which such Stock is then listed and/or traded and with any blue sky or state
securities laws applicable to such Stock.


3.4 Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company, its stockholders, Employees, Participants and their estates and
beneficiaries.


3.5 Costs. The Company shall pay all costs of administration of the Plan.




Article 4. Stock Subject to the Plan


4.1 Number of Shares of Stock. Subject to Section 4.2 herein, the maximum number
shares of Stock available for grant under the Plan shall be 223,150. Stock
underlying lapsed or forfeited Awards, or Awards that are not paid in Stock, may
be reused for other Awards. Stock granted pursuant to the Plan may be
(i) authorized but unissued shares of Stock, (ii) treasury Stock or (iii) Stock
purchased on the open market.


4.2 Adjustments in Authorized Stock and Awards. In the event of any merger,
reorganization, consolidation, recapitalization, liquidation, stock dividend,
split-up, spin-off, stock split, reverse stock split, share combination, share
exchange or other change in the corporate structure of the Company affecting the
Stock, such adjustment shall be made in the number and class of Stock which may
be delivered under the Plan, and in the number and class of and/or price of
Stock subject to outstanding Awards granted under the Plan, as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights; provided, however, that the number of
shares of Stock subject to any Award shall always be a whole number.




Article 5. Eligibility and Participation


5.1 Eligibility. Persons eligible to participate in the Plan ("Eligible
Employees") include all Employees except officers and directors, as determined
by the Committee.


5.2 Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all Eligible Employees those to whom Awards
shall be granted.




Article 6. Stock Options


6.1 Grant of Options. Subject to the terms and conditions of the Plan, Options
may be granted to an Eligible Employee at any time and from time to time, as
shall be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Stock subject to Options granted to each Eligible Employee (subject to
Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Options.


6.2 Option Award Agreement. Each Option grant shall be evidenced by an Option
Award Agreement that shall specify the Option Exercise Price, the term of the
Option, the number of shares of Stock to which the Option pertains, the Exercise
Period and such other provisions as the Committee shall determine, including but
not limited to any rights to Dividend Equivalents.


6.3 Exercise of and Payment for Options. Options granted under the Plan shall be
exercisable at such times and shall be subject to such restrictions and
conditions as the Committee shall in each instance approve.


A Participant may exercise an Option at any time during the Exercise Period.
Options shall be exercised by the delivery of a written notice of exercise to
the Company, setting forth the number of shares of Stock with respect to which
the Option is to be exercised, accompanied by provision for full payment for the
Stock.


The Committee shall have the authority to establish procedures for payment upon
the exercise of Options, which may include, in the Committee's sole discretion,
payment (a) in cash or its equivalent, (b) by tendering previously acquired
shares of Stock having an aggregate Fair Market Value at the time of exercise
equal to the total Option Exercise Price (provided that the Stock that is
tendered must have been held by the Participant for at least six (6) months
prior to its tender), (c) by broker-assisted cashless exercise or (d) by a
combination of (a), (b) and/or (c).


6.4 Termination. Each Option Award Agreement shall set forth the extent to which
the Participant shall have the right to exercise the Option following
termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the Option Award
Agreement entered into with Participants, need not be uniform among all Options
granted pursuant to the Plan or among Participants and may reflect distinctions
based on the reasons for termination.


6.5 Transferability of Options. Except as otherwise determined by the Committee,
all Options granted to a Participant under the Plan shall be exercisable during
his or her lifetime only by such Participant, and no Option granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.




Article 7. Stock Appreciation Rights


7.1 Grant of SARs. Subject to the terms and conditions of the Plan, an SAR may
be granted to an Eligible Employee at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs or any combination of these forms of SARs.


The Committee shall have complete discretion in determining the number of SARs
granted to each Eligible Employee (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such SARs.


The Base Value of a Freestanding SAR shall equal the Fair Market Value of a
share of Stock on the date of grant of the SAR. The Base Value of Tandem SARs
shall equal the Option Exercise Price of the related Option.


7.2 SAR Award Agreement. Each SAR grant shall be evidenced by an SAR Award
Agreement that shall specify the number of SARs granted, the Base Value, the
term of the SAR, the Exercise Period and such other provisions as the Committee
shall determine.


7.3 Exercise and Payment of SARs. Tandem SARs may be exercised for all or part
of the Stock subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Stock for which its related Option is then
exercisable.


Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.


A Participant may exercise an SAR at any time during the Exercise Period. SARs
shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised. Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:



 
(a)
the excess of (i) the Fair Market Value of a share of Stock on the date of
exercise over (ii) the Base Value multiplied by




 
(b)
the number of shares of Stock with respect to which the SAR is exercised.



At the sole discretion of the Committee, the payment to the Participant upon SAR
exercise may be in cash, in Stock of equivalent value or in some combination
thereof.


7.4 Termination. Each SAR Award Agreement shall set forth the extent to which
the Participant shall have the right to exercise the SAR following termination
of the Participant's employment with the Company and its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the SAR Award Agreement entered into with Participants, need not be
uniform among all SARs granted pursuant to the Plan or among Participants and
may reflect distinctions based on the reasons for termination.


7.5 Transferability of SARs. Except as otherwise determined by the Committee,
all SARs granted to a Participant under the Plan shall be exercisable during his
or her lifetime only by such Participant or his or her legal representative, and
no SAR granted under the Plan may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.




Article 8. Restricted Stock and Restricted Stock Units


8.1 Grant of Restricted Stock and Restricted Stock Units. Subject to the terms
and conditions of the Plan, Restricted Stock and/or Restricted Stock Units may
be granted to an Eligible Employee at any time and from time to time, as shall
be determined by the Committee.


The Committee shall have complete discretion in determining the number of shares
of Restricted Stock and/or Restricted Stock Units granted to each Eligible
Employee (subject to Article 4 herein) and, consistent with the provisions of
the Plan, in determining the terms and conditions pertaining to such Awards.


8.2 Restricted Stock/Restricted Stock Unit Award Agreement. Each grant of
Restricted Stock and/or Restricted Stock Units grant shall be evidenced by a
Restricted Stock and/or Restricted Stock Unit Award Agreement that shall specify
the number of shares of Restricted Stock and/or Restricted Stock Units granted,
the initial value (if applicable), the Period or Periods of Restriction, and
such other provisions as the Committee shall determine.


8.3 Transferability. Except as otherwise determined by the Committee, during the
applicable Period of Restriction, a Participant's rights with respect to the
Restricted Stock and Restricted Stock Units granted under the Plan shall be
available during the Participant's lifetime only to such Participant or the
Participant's legal representative, and Restricted Stock and Restricted Stock
Units may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated other than by will or by the laws of descent and distribution.


8.4 Certificates. No certificates representing Stock shall be issued to a
Participant until such time as all restrictions applicable to such Stock have
been satisfied.


8.5 Removal of Restrictions. Restricted Stock shall become freely transferable
by the Participant after the last day of the Period of Restriction applicable
thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to receive a certificate. Payment of Restricted
Stock Units shall be made after the last day of the Period of Restriction
applicable thereto. The Committee, in its sole discretion, may pay Restricted
Stock Units in cash or in Stock (or in a combination thereof), which has an
aggregate Fair Market Value equal to the value of the Restricted Stock Units.


8.6 Voting Rights. During the Period of Restriction, Participants may exercise
full voting rights with respect to the Restricted Stock.


8.7 Dividends and Other Distributions. Subject to the Committee's right to
determine otherwise at the time of grant, during the Period of Restriction,
Participants shall receive all regular cash dividends paid with respect to the
Restricted Stock while it is so held. All other distributions paid with respect
to such Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and shall be paid to the Participant promptly
after the full vesting of the Restricted Stock with respect to which such
distributions were made.


Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
established by the Committee at the time of grant and set forth in the Award
Agreement.


8.8 Termination. Each Restricted Stock/Restricted Stock Unit Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive Restricted Stock and/or a Restricted Stock Unit payment following
termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Restricted
Stock/Restricted Stock Units or among Participants and may reflect distinctions
based on the reasons for termination.




Article 9. Performance Units and Performance Stock


9.1 Grant of Performance Units and Performance Stock. Subject to the terms and
conditions of the Plan, Performance Units and/or Performance Stock may be
granted to an Eligible Employee at any time and from time to time, as shall be
determined by the Committee.


The Committee shall have complete discretion in determining the number of
Performance Units and/or shares of Performance Stock granted to each Eligible
Employee (subject to Article 4 herein) and, consistent with the provisions of
the Plan, in determining the terms and conditions pertaining to such Awards.


9.2 Performance Unit/Performance Stock Award Agreement. Each grant of
Performance Units and/or Performance Stock shall be evidenced by a Performance
Unit and/or Performance Stock Award Agreement that shall specify the number of
Performance Units and/or shares of Performance Stock granted, the initial value
(if applicable), the Performance Period, the performance goals and such other
provisions as the Committee shall determine, including but not limited to any
rights to Dividend Equivalents.


9.3 Value of Performance Units/Performance Stock. Each Performance Unit shall
have an initial value that is established by the Committee at the time of grant.
The value of a share of Performance Stock shall be equal to the Fair Market
Value of a share of Stock. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Performance Stock that will be paid
out to the Participants.


9.4 Earning of Performance Units/Performance Stock. After the applicable
Performance Period has ended, the Participant shall be entitled to receive a
payout with respect to the Performance Units/Performance Stock earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.


9.5 Form and Timing of Payment of Performance Units/Performance Stock. Payment
of earned Performance Units/Performance Stock shall be made following the close
of the applicable Performance Period. The Committee, in its sole discretion, may
pay earned Performance Units/Performance Stock in cash or in Stock (or in a
combination thereof), which has an aggregate Fair Market Value equal to the
value of the earned Performance Units/Performance Stock at the close of the
applicable Performance Period. Such Stock may be granted subject to any
restrictions deemed appropriate by the Committee.


9.6 Termination. Each Performance Unit/Performance Stock Award Agreement shall
set forth the extent to which the Participant shall have the right to receive a
Performance Unit/Performance Stock payment following termination of the
Participant's employment with the Company and its Subsidiaries during a
Performance Period. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Performance
Units/Performance Stock or among Participants and may reflect distinctions based
on reasons for termination.


9.7 Transferability. Except as otherwise determined by the Committee, a
Participant's rights with respect to Performance Units/Performance Stock granted
under the Plan shall be available during the Participant's lifetime only to such
Participant or the Participant's legal representative and Performance
Units/Performance Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.




Article 10. Other Awards


The Committee shall have the right to grant other Awards which may include,
without limitation, the grant of Stock based on attainment of performance goals
established by the Committee, the payment of Stock in lieu of cash or cash based
on attainment of performance goals established by the Committee and the payment
of Stock in lieu of cash under other Company incentive or bonus programs.
Payment under or settlement of any such Awards shall be made in such manner and
at such times as the Committee may determine.




Article 11. Rights of Participants


11.1 Termination. Nothing in the Plan shall interfere with or limit in any way
the right of the Company or any Subsidiary to terminate any Participant's
employment or other relationship with the Company or any Subsidiary at any time,
for any reason or no reason in the Company's or the Subsidiary's sole
discretion, nor confer upon any Participant any right to continue in the employ
of, or otherwise in any relationship with, the Company or any Subsidiary.


11.2 Participation. No Eligible Person shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.


11.3 Limitation of Implied Rights. Neither a Participant nor any other Person
shall, by reason of the Plan, acquire any right in or title to any assets, funds
or property of the Company or any Subsidiary whatsoever, including, without
limitation, any specific funds, assets or other property which the Company or
any Subsidiary, in their sole discretion, may set aside in anticipation of a
liability under the Plan. A Participant shall have only a contractual right to
the Stock or amounts, if any, payable under the Plan, unsecured by any assets of
the Company or any Subsidiary. Nothing contained in the Plan shall constitute a
guarantee that the assets of such companies shall be sufficient to pay any
benefits to any Person.


Except as otherwise provided in the Plan, no Award under the Plan shall confer
upon the holder thereof any right as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.




Article 12. Change in Control


The terms of this Article 12 shall immediately become operative, without further
action or consent by any person or entity, upon a Change in Control, and once
operative shall supersede and take control over any other provisions of this
Plan.


Upon a Change in Control



 
(a)
Any and all Options and SARs granted hereunder shall become immediately vested
and exercisable;




 
(b)
Any restriction periods and restrictions imposed on Restricted Stock or
Restricted Stock Units shall be deemed to have expired; such Restricted Stock
shall become immediately vested in full and Stock certificates shall be
delivered to Participants, and such Restricted Stock Units shall be paid out in
cash; and




 
(c)
The target payout opportunity attainable under all outstanding Awards of
Performance Units and Performance Stock and any other Awards shall be deemed to
have been fully earned for the entire Performance Period(s) as of the effective
date of the Change in Control. All Awards shall become immediately vested. All
Performance Stock and other Awards denominated in Stock shall be paid out in
Stock, and all Performance Units and other Awards shall be paid out in cash.





Article 13. Amendment, Modification and Termination


13.1 Amendment, Modification and Termination. The Board may, at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part.


13.2 Awards Previously Granted. No termination, amendment or modification of the
Plan shall adversely affect in any material way any Award previously granted
under the Plan without the written consent of the Participant holding such
Award, unless such termination, modification or amendment is required by
applicable law and except as otherwise provided herein.




Article 14. Withholding


14.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
(including any Stock withheld as provided below) sufficient to satisfy Federal,
state and local taxes (including the Participant's FICA obligation) required by
law to be withheld with respect to an Award made under the Plan.


14.2 Stock Withholding. With respect to tax withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising out of or as a result of Awards granted
hereunder, Participants may elect to satisfy the withholding requirement, in
whole or in part, by tendering Stock held by the Participant or by having the
Company withhold Stock having a Fair Market Value equal to the minimum statutory
total tax which could be imposed on the transaction. All elections shall be
irrevocable, made in writing and signed by the Participant.




Article 15. Successors


All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all or substantially all of the business
and/or assets of the Company.




Article 16. Legal Construction


16.1 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.


16.2 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


16.3 Requirements of Law. The granting of Awards and the issuance of Stock under
the Plan shall be subject to all applicable laws, rules and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required.


16.4 Governing Law. To the extent not preempted by Federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with, and governed
by, the laws of the State of Delaware, without regard to conflicts of law
provisions.
 
 